NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



RUFUS L. ADAMS, DOC #S04955,              )
                                          )
             Appellant,                   )
                                          )
v.                                        )    Case No. 2D17-2033
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Sarasota County; Thomas W. Krug,
Judge.

Howard L. Dimmig, II, Public Defender,
and Richard J. Sanders, Assistant
Public Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney
General, Tallahassee, and Katie Salemi
Ashby, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.

             Affirmed.


NORTHCUTT, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.